Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 8/9/2019.
Claims 1-20 are presented for examination.
Oath/Declaration
For the record, Examiner acknowledges that the Oaths/Declarations submitted on 8/9/2019 have been received.
Drawings
The drawings filed on 8/9/2019 are acceptable for the purpose of examination.
Specification
The specification submitted on 8/9/2019 is acceptable for the purpose of examination.
Claim Interpretation – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f), sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f), sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, except as otherwise indicated in an Office 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claim 1: “data collection module”, “data extraction module”, and “data classification module”. Likewise, this applies to claim limitations in claims 3 and 14: “data classification module”, and in claim 7: “trainer module” and “data classification module”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al (Machine Learning for Automated Tender Classification, herein Goswami), Roozekrans et al (Tinder-It.com, herein Roozekrans) and Chen (Convolutional Neural Network for Sentence Classification, herein Chen).
Regarding claim 1,
	Goswami teaches a computerized data-classification system comprising:
	a memory; one or more processing structures coupled to the memory and comprising: (Goswami, page 1, column 1, paragraph 3, line 3 “A new tender document was categorized by the computer on the basis of highest similarity with the predefined technology categories.” In other words, computer is computerized, and categorized by the computer is computerized data-classification.)
	[a data collection module for collecting raw data from a plurality of data sources;] 
	a data extraction module for extracting unclassified data from the raw data; (Goswami, page 2, column 1, paragraph 2, line 3 “Using the Word List Expert Version 3.2 software…, a list of words was prepared for each file and the low frequency words (occurring only once in the document) were removed.  A list of 8,549 unique words was then built after removing the duplicates from the collective word list of all the documents.” In other words, Word List Expert is data extraction module, documents is raw data, and list of 8,549 unique words was then built is extracting unclassified data from raw data.)
	Thus far, Goswami does not explicitly teach a data collection module for collecting raw data from a plurality of sources
	Roozekrans teaches a data collection module for collecting raw data from a plurality of sources (Roozekrans, opening page of website < https://www.tender-it.com/en/> In other words, the Tender-It tool, a search engine for tenders is a data collection module for collecting raw data from a plurality of sources.)
	Both Roozekrans and Goswami are directed to automating tender search and classification.  In view of the teaching of Goswami, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roozekrans into Goswami, this would result in being able to automatically search for tenders from a plurality of sources. 
	One of ordinary skill in the art would be motivated to do so in order to automatically search for tenders based on user preferences. (Roozekrans, website, page 2, “Tender-It gives you a clear and effortless way to search tenders at a low price.  Save interesting tenders at your personal dashboard.  Set up unlimited search profiles and receive email notifications about new public tenders based on your preferences.”)
	[a data classification module comprising a neural network architecture for classifying unclassified data into classified data; and]
	an interface for, in response to a query from a user, retrieving classified data based on a profile of the user, and (Roozekrans, website < https://www.tender-it.com/en/>, page 2, line 2 “Save interesting tenders at your personal dashboard. Set up unlimited search profiles and receive email notifications about new public tenders based on your preferences.” In other words, personal dashboard is an interface, receive email notifications about new public tenders is retrieving classified data, and profiles is profile of the user.)
	sending the retrieved data to the user (Roozekrans, see above mapping. In other words, receive email notifications is sending the retrieved data to the user.)
	Thus far, the combination of Goswami and Roozekrans does not explicitly teach a data classification module comprising a neural network architecture for classifying unclassified data into classified data; 
	Chen teaches a data classification module comprising a neural network architecture for classifying unclassified data into classified data; (Chen, page 4, paragraph 1, line 3 “Deep neural network is a kind of deep learning method.  The difference between deep neural network (DNN) and shallow artificial neural network (ANN) is that the former contains multiple hidden layers so that it can learn more complex features.” And page 7, paragraph 2, line 3 “Convolutional neural networks have good performances in classification and are used as models for the task described in this thesis.” In other words, convolutional neural network is a neural network architecture, and classification is for classifying unclassified data.)
	Both Chen and the combination of Goswami and Roozekrans are directed to, among other things, classification of words and sentences.  In view of the teaching of the combination of Goswami and Roozekrans, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into the combination of Goswami and Roozekrans. This would result in using a neural network to learn words and sentences to automatically classify tenders.
	One of ordinary skill in the art would be motivated to do this in order to reduce human labor by using machine learning to automate the process. (Chen, page 1, paragraph 1, line 12 “To leverage human labor in constructing the keywords or templates, some recent machine learning algorithms have been proposed to automatically learn features and measure semantic distances between queries and known domains.”)
	wherein the neural network architecture comprises: a pre-trained word-representation layer comprising a pre-trained library; and (Chen, Figure 3.1

    PNG
    media_image1.png
    532
    1206
    media_image1.png
    Greyscale

In other words, word representation is a pretrained word-representation layer comprising a pretrained library.)
	N one-dimensional convolutional (Conv1D) layers and (N - 1) one-dimensional max- pooling (MaxPoollD) layers coupled in serial with each MaxPoolID layer intermediate two neighboring Conv1D layers, where N> 1 is a positive integer.  (Chen, algorithm (2.15), page 17, paragraph 1, line 1 “Most common convolutional neural networks follow the pattern below [26]:

    PNG
    media_image2.png
    176
    940
    media_image2.png
    Greyscale

where “*” indicates that this layer might be repeated multiple times and “?” stands for optional occurring. Input layer is followed by multiple convolutional and pooling layers, then is followed by several fully connected layers with dropout.” And, page 8, paragraph 5, line 1, and equation (2.1) “Recall the definition of convolution for a 1D signal [12]. The discrete convolution of f and g is given by:

    PNG
    media_image3.png
    108
    995
    media_image3.png
    Greyscale

In other words, from equation (2.1) convolution for a 1D signal is a one dimensional convolution layer, and from algorithm (2.15) [(convolution and activation)* pooling?]* which is one or more convolution layers followed by a pooling layer, the grouping can be repeated one or more times is N one-dimensional convolution layers and (N-1) one dimensional pooling layers coupled in serial, and each pooling layer intermediate two neighboring convolution layers is each MaxPoolID layer intermediate two neighboring Conv1D layers, where N> 1 is a positive integer.)
Regarding claim 2,
	The combination of Goswami, Roozekrans and Chen teaches the system of claim 1,
	wherein N is 2 or 3. (Chen, algorithm (2.15), See above mapping. In other words, the * indicating the layers can be repeated and the ? indicating the layer is optional is N is 2 or 3.)
Regarding claim 3, 
	The combination of Goswami, Roozekrans and Chen teaches the system of claim 1,
	wherein said data classified data comprises a plurality of data categories; and wherein said data classification module is configured for: (Goswami, page 1, column 1, paragraph 3, line 3 “A new tender document was categorized by the computer on the basis of highest similarity with the predefined technology categories.” In other words, tender document was categorized is classified data, and predefined technology categories is plurality of data categories.)
	encoding the unclassified data into a numerical representation for the neural network architecture to process; (Chen, from equation (2.1)   Summation, subtraction and multiplication operations applied to the layers shows that the unclassified data are encoded into a numerical representation in order for the neural network to process.)
	processing the encoded data by the neural network architecture, the neural network architecture mathematically categorizing the encoded data and outputting a numeric output; and (Chen, algorithm (2.15) See mapping above. Algorithm shows processing of encoded data by the neural network architecture.)
	decoding the numeric output into a categorical format.  (Chen, algorithm (2.15) See mapping above. Output is decoding the numeric output into a categorical format.)
Regarding claim 4,
	The combination of Goswami, Roozekrans and Chen teaches the system of claim 3,
	wherein said encoding the unclassified data comprises: using a tokenizer to numerically encode the unclassified data by using a mapping between text words and corresponding numerical values.  (Chen, page 4, paragraph 2, line 1 “Convolutional neural networks (CNNs) learn local features and assume that these features are not restricted by their absolute positions.  In the field of NLP, they are applied in Part-Of-Speech Tagging (POS), Named Entity Recognition (NER) [9], etc.” and page 8, paragraph 4, line 1 “Convolutional layers focus on learning local features.  In natural language processing, if in the sentence “give me an example of thank you letter” example of has been learned as a feature, then it should also be recognize in sentence “what is an example of scientific hypothesis”. And page 9, paragraph 3, line 1 “If the network is for sentence classification, a sentence has 34 words and each word is represented by 300 dimensional vector.” In other words, each word is represented by a 300 dimensional vector is a mapping between text words and corresponding numerical values.  Examiner notes that a mapping of vectors to words of a sentence serves the function of the tokenizer in the claim.)
Regarding claim 5,
	The combination of Goswami, Roozekrans and Chen teaches the system of claim 3
	wherein the neural network architecture further comprises: a one-dimensional global max pooling (GlobalMaxiD) layer after a last one of the Conv1D layers; and a network layer after the GlobalMaxiD layer, (Chen, algorithm (2.15). In other words, Pooling is max pooling, Convolutional is Conv1D, and FC is network layer.  The algorithm shows the order of layers which follows the typical convolutional network, and matches the limitation.)
Regarding claim 6,
	The combination of Goswami, Roozekrans and Chen teaches the system of claim 5
	wherein said network layer is configured for using a softmax activation function to generate the numeric output of the neural network architecture.  (Chen, algorithm (2.15), and page 19, paragraph 3, line 1 “Kim [27] trains a network with one convolutional layer followed by a max-over time pooling, and a fully connected layer with dropout and softmax output layer for sentence classification, as shown in Figure 3.4.”  In other words, the “activation” function of the network layer in the Algorithm could be a number of different functions, and from page 19, softmax is one of the functions.  See Figure 3.4 below.)

    PNG
    media_image4.png
    398
    834
    media_image4.png
    Greyscale

Regarding claim 7,
	The combination of Goswami, Roozekrans and Chen teaches the system of claim 1,
	wherein said one or more processing structures further comprise a trainer module for repeatedly called for continuously training the neural network architecture of the data classification module (Chen, page 36, paragraph 3, line 1 “We can increase the number of convolutional layers or the number of neurons within each layer to improve the performance by sacrificing training time.” In other words, training is training.  Examiner notes that CNNs require training before inference and that it is known in the art that they can be trained more than once in order to account for new data.)
Claims 8 – 14 are method claims corresponding to system claims 1-7, respectively.  It is implicit that a computer system requires a computer implemented method in order to execute.  Otherwise, they are the same.  Therefore, claims 8-14 are rejected for the same reasons as claims 1-7, respectively.
Claims 15 – 20 are computer-readable storage device claims corresponding to system claims 1-6, respectively. Otherwise, they are the same.  It is implicit that computer system implementing a computer implemented method requires one or more computer-readable storage devices in order to execute.  Therefore, claims 15-20 are rejected for the same reasons as claims 1-6, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hu et al., “Convolutional Neural Network Architectures for Matching Natural Language Sentences” propose CNN models that represent structures of sentences but also parse words and are generic so can be applied to a broad array of matching tasks.
Noor et al., “iWDSS-Tender: Intelligent Web-based Decision Support System for Tender Evaluation” proposes an Intelligent Web-based DSS for Tender Evaluation and provides an interface for both contractors and tender offerors.
Jiang et al., “US 2015/0235313 A1” proposes a system and method for matching services, e-tendering services, and other ancillary services.
Marchegiani et al., “US 7835970 B1” proposes a method and system for automated auction and tender of complex multi-variable commodities.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359.  The examiner can normally be reached on Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        





/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124